Citation Nr: 1021954	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  02-10 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for status post liver transplant for cirrhosis due to 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

The Veteran appeared and testified at the Providence RO at a 
hearing before Acting Veterans Law Judge (AVLJ) Stanley 
Cieplak in February 2006.  In April 2006 and in August 2008, 
this matter was remanded for further development including 
efforts to contact the Veteran to obtain the name(s) and 
address(es) of additional VA and private treatment providers, 
efforts to obtain any additional treatment records identified 
by the Veteran, and scheduling the Veteran for a new VA 
examination to determine the current severity of his service-
connected status post liver transplant for cirrhosis due to 
Hepatitis C.  The Board must remand this matter again for the 
reasons discussed below.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examinations were conducted in 
August 2006 and in December 2008.  He failed to report for 
another examination scheduled in 2009.  Under the 
circumstances, a new VA examination is required to assess the 
Veteran's present disability.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).
In a March 2010 letter, the Veteran was informed that AVLJ 
Cieplak is no longer employed with the Board.  In an April 
2010 response, the Veteran requested that he be scheduled for 
a new hearing before a Veterans Law Judge of the Board, to be 
held at his local regional office.  Under 38 C.F.R. § 20.707, 
the board member who conducted the veteran's hearing must 
participate in the making of the final decision of the 
veteran's claim.  Accordingly, the Veteran should be 
scheduled for a new hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected status 
post liver transplant for cirrhosis due 
to Hepatitis C.

The Veteran must be provided adequate 
notice of the date and place of the 
scheduled examination.  The Veteran 
should also be advised in the notice that 
failure to report for his scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  A 
copy of all such notice, including the 
address where such notice was mailed, 
must be associated with the claims file.  

The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically comment on the absence or 
presence of the following:  severe 
adhesions of the peritoneum manifested by 
definite partial obstruction shown by x-
ray, with frequent and prolonged episodes 
of severe colic distension, nausea or 
vomiting, ruptured appendix; perforated 
ulcer, or operation with drainage; 
episodes of ascites, and if any, the 
number of episodes experienced by the 
Veteran; hepatic encephalopathy; 
hemorrhage from varices or portal 
gastrophy; generalized weakness; 
persistent jaundice; daily fatigue; 
malaise; anorexia; weight loss (or other 
evidence of malnutrition); hepatomegaly; 
and the number of weeks per year where 
the Veteran has experienced 
incapacitating episodes (i.e., periods of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician) due to the above symptoms.  A 
complete rationale should be given for 
all opinions and conclusions, and 
expressed in a typewritten report.

2.  The Veteran should be scheduled for a 
hearing, with a Veterans Law Judge (VLJ) 
of the Board, to be held in person at his 
local RO.  The Veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the Veteran withdraws 
his hearing request, or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for status post 
liver transplant for cirrhosis due to 
Hepatitis C should be readjudicated. If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



